Case 8:20-cr-00077-CEH-TGW Documenti11 Filed 03/04/20 Page 1 of 2 PagelD 60

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
V. CASE No. 8:20-cr-77-T-36TGW

JOSE ISMAEL IRIZARRY

 

WAIVER OF DEFENDANT'S PRESENCE AT
ARRAIGNMENT AND ENTRY OF NOT GUILTY PLEA

I, JOSE ISMAEL IRIZARRY , the above-named defendant, do
hereby waive my right to be present at arraignment and enter a plea of not guilty

to the charges. I hereby state that I have received a copy of the charging

instrum
LAI
Counsel for Defendant BSS

Printed Name: Humberto R. Dominguez

Bar #: 837903
Telephone: 305-373-6400

3-Y-L?

 

 

DATE:

 

REQUEST FOR DISCOVERY
Comes now, _JOSEISMAEL IRIZARRY , by and through the
undersigned attorney, and hereby gives notice that the defendant will participate

in all discovery allowed by the Federal Rules of Criminal Procedure, in the above-

x

captioned cause. LP .

Counsel for Defendant, Humberto R. Dominguez
 

Case 8:20-cr-00077-CEH-TGW Document 11 Filed 03/04/20 Page 2 of 2 PagelD 61

CERTIFICATE OF SERVICE

Thereby certify that a copy of the foregoing has been furnished electronically or by mail

 

to the Office of the United States Attorney, this 4th day of _— March , 2020. |
Counsel for Defendant

Humberto R. Dominguez

 
